PER curiam:.
Charles Henderson appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), alleging that he was sentenced under an unconstitutional version of the sentencing guidelines. Henderson was sentenced on May 14, 1998. The date of the offense is not included in the record before this court. The trial court denied the motion, relying on our decision in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998),1 that suggested the relevant window to challenge the 1995 sentencing guidelines was determined by the date of sentencing. Because it is now clear that the date of offense is the relevant date, we reverse and remand for further consideration of this motion. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Case remanded for further proceedings in accordance with this opinion.
BLUE, A.C.J., and GREEN and DAVIS, JJ., Concur.

. Appeal decided by 759 So.2d 620 (Fla.2000).